            Case MDL No. 2997 Document 25 Filed 03/19/21 Page 1 of 1




                         AMENDED CERTIFICATE OF SERVICE


       I, Matthew R. Mendelsohn, Esq., hereby certify that on this 19th day of March, 2021, I

caused a copy of the foregoing Notice of Related Actions to be served upon:

           1. counsel of record in this case via the U.S. Judicial Panel on Multidistrict Litigation

              CM/ECF System; and

           2. the following parties via regular and certified mail:

                      Gerber Products Company
                      1812 North Moore St.
                      Rosslyn, Virginia 22209

                      Campbell’s Soup Company
                      1 Campbell Pl.
                      Camden, NJ 08103

                      Plum, PBC c/o
                      c/o Campbell’s Soup Company
                      1 Campbell Pl.
                      Camden, NJ 08103



Dated: March 19, 2021
                                             /s/ Matthew R. Mendelsohn
                                             Matthew R. Mendelsohn
                                             Mazie Slater Katz & Freeman, LLC
                                             103 Eisenhower Parkway
                                             Roseland, NJ 07068
                                             (973) 228-0391
                                             mrm@mazieslater.com

                                             Attorneys for Plaintiffs
